DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant corrected notice of allowance is in response to the IDS(s) filed on 06/22/2022 and 07/06/2022 and the petition granting foreign priority date of 06/30/2017 based on the foreign application PCT/CN2017/091006.   The claimed foreign priority date is already entered in the corrected Application Data Sheet (ADS) filed on 03/31/22 and the Bibliography in the instant action has been updated to reflect the claimed foreign priority date.
The IDS(s) filed on 06/22/22 and 07/06/22 has been considered.
The IDS filed on 06/22/22 and 07/06/22 cite the following prior arts:
	A) R1-1707846 discloses channel coding for NR-PBCH and in proposal 1 suggests Polar code is selected for NR-PBCH for the best single transmission performance.  In observation 1 , CRC combined with the LDPC parity checks and approach 16 CRC equivalent FAR for the design.  The independent claims are allowable over R1-1707846 as R1-1707846 fails to disclose selecting from a set of code types wherein the selection is based on a false alarm detection objective for the channel.
	B) R1-1708488 discloses distributed simple Parity check Polar codes encoding is less complex and supported in NR, FAR performance between CA Polar and simple parity check Polar codes is identical.  The independent claims are allowable over R1-1708488 as R1-1708488 fails to disclose selecting from a set of code types wherein the selection is based on a false alarm detection objective for the channel.
	C ) R1-104568 discloses adopting the power offset configurations for the HS-DPCCH ACK/NACK transmission.  The independent claims are allowable over R1-104568 as R1-104568 fails to disclose selecting from a set of code types wherein the selection is based on a false alarm detection objective for the channel.
	D) R1-1613085 broadly discloses or suggest the independent claims as shown in Fig. 1 .  However R1-1613085 published in 11/2016 fails to be a prior art as the instant Application has the foreign priority date of 06/30/2017 and given that R1-1613085 is owned by and disclosed by the Applicant (i.e. Qualcomm) is not published 1 year prior to the foreign priority date of 06/30/2017.   Given the above analysis R1-1613085 therefore is not considered as a proper prior art.
	E) US 6356607 to Scott et al discloses in Figs. 58 A& B comparing performance of preamble code detection with and without partitioning for various level of detection probability and with different false alarm probabilities.  Scott shows in Figs. 63A&B comparing expected preamble code detection sensitivities with and without portioning for various level of detection probability and with different false alarm probabilities.  The independent claims are allowable over Scott’s disclosure as Scott fails to disclose selecting from a set of code types wherein the selection is based on a false alarm detection objective for the channel.
	F) US 20140153625 A1 to Vojcic et al discloses N inner FEC codes as well as K outer FEC code with respect to Fig. 2 as narrated in paragraph 0091.  Vojcic is silent on false alarm in general and in particular false alarm detection as a basis for selecting inner FEC code.  The independent claims are allowable over Vojcic’s disclosure as Vojcic fails to disclose selecting from a set of code types wherein the selection is based on a false alarm detection objective for the channel.



The Section of the Detailed Action shown below is part of the original Notice of Allowance mailed on 04/07/2022 and is still valid.


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/22 has been entered.

The instant Notice of Allowability is in response to IDS submitted on 02/22/22.
	The IDS of 02/22/22 cites the following prior art(s):
	A) Schooler et al (US 20030122697 A1) discloses a code generating apparatus with method for generating codes.  The cited Figs. 1, 5, and 21 are in general code generating machines.  Schooler teaches in the cited paragraphs 22, 56, and 75  and claim 19 selecting code types and in particular in paragraph 46 discloses selecting spreading code types for CDMA application.
	     The independent claims are still allowable over Schooler’s disclosure because Schooler does not distinguish between an inner code and an outer code and also fails to teach selecting an inner code type where in the selection is based on meeting a false alarm detection objective for the channel.  Schooler is completely silent on false alarm detection objective of a channel.  Therefore, each of the independent claim is still allowable over Schooler’s disclosure as Schooler fails to teach the limitation(s) reciting “…selecting, from a set of code types, a type of code to use as an inner code for a concatenated coding scheme for encoding information bits of a channel, wherein the selection is based on a false alarm detection objective for the channel;…” as Schooler does not show selecting from a set of code types based on a false alarm detection objective for the channel and even combining it with a prior art that shows designing a code for a particular channel to meet false alarm detection objective will not result in teaching the above bolded limitations recited in each independent claim. 
	B) Yonesi et al (US 7580469 B2) discloses using Forward Error Correcting (FEC) code and decoding FEC code using iterative decoding process.  The cited Figs. 1 and 5 show method and apparatus for encoding FEC code and decoding FEC code. In Lines 45-56 of Column 1 Adaptive Coding Modulation is taught. In Lines 2 to 6 of Column 2 teach for FEC decoding and not encoding modifying an operational mode on bit related metrics to improve end to end terror performance of the link and reducing the probability of false alarm which is the likelihood of unnecessary modifying the operational mode. Yonesi also discloses in Lines 25-27 of Column 2 that the bit related metrics include at least one of likelihood ratios (LR) and log likelihood ratios (LLR). It also discloses FEC code contains low density parity check code or a turbo code.  
	Assuming FEC code is an inner code, Yonesi does not disclose the FEC code is selected from a set of code types based on meeting a false alarm detection objective for the channel.  Yonesi barely motions lowering the probability of false alarm during the decoding process and not during the encoding process. 
	     The independent claims are still allowable over Yonesi’ s disclosure because Yonesi fails to teach selecting an inner code type where in the selection is based on meeting a false alarm detection objective for the channel.  Therefore, each of the independent claim is still allowable over Yonesi’ s disclosure as Yonesi fails to teach the limitation(s) reciting “…selecting, from a set of code types, a type of code to use as an inner code for a concatenated coding scheme for encoding information bits of a channel, wherein the selection is based on a false alarm detection objective for the channel;…” as Yonesi does not show selecting from a set of code types based on a false alarm detection objective for the channel and even combining it with a prior art that merely shows selecting code type will not result in teaching the above bolded limitations recited in each independent claim. 

	The Section of the Detailed Action shown below is part of the original Notice of Allowance mailed on 11/24/2021 and is still valid.

The amendment filed on 10/05/2021 has been entered and fully considered.
Claims 1-30 are pending of which claims 1, 11, 20, and 29 are independent.
The IDS submitted 09/23/2021 has been considered.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Independent claims 1, 11, 20, and 29 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…selecting, from a set of code types, a type of code to use as an inner code for a
concatenated coding scheme for encoding information bits of a channel, wherein the selection is based on a false alarm detection objective for the channel;…”
Therefore, the above limitation(s) in combination with the respective remaining limitation(s) of claims 1, 11, 20, and 29 are not taught nor suggested by the prior art(s) of record. 
The respective dependent claims of each independent claims 1, 11, 20, and 29  are allowed for the same reason(s) as mentioned above for the parent claims 1, 11, 20, and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474